DETAILED ACTION
This Office Action is in response to Applicant’s application 16/694,212 filed on July 23, 2020 in which claims 1 to 17 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings submitted on July 23, 2020 have been reviewed and accepted by the Examiner.
Information Disclosure Statement
The Information Disclosure Statement (IDS), filed on November 1, 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosed therein has been considered by the Examiner.
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in The Peoples Republic of China on November 26, 2019. It is noted, however, that applicant has not filed a certified copy of the CN201911172256.X application as required by 37 CFR 1.55.
Notation
References to patents will be in the form of [C:L] where C is the column number and L is the line number.  References to pre-grant patent publications will be to the paragraph number in the form of [xxxx].
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over CN-109285964 (Zhai) whose machine translation will be referenced.
Regarding claim 1, Zhai discloses at annotated Figure 2 a flexible display panel, comprising: 
a flexible substrate, 10 p. 4; 

    PNG
    media_image1.png
    573
    1017
    media_image1.png
    Greyscale
organic pixel units, 31 p. 4, disposed in an array on a side of the flexible substrate, as shown; 
a first inorganic layer, 41 p. 4, covering a side of the organic pixel units away from the flexible substrate, as shown; 
a spacer, 43 p. 4, disposed on a side of the first inorganic layer, as shown, away from the flexible substrate, as shown, wherein the spacer is provided with a plurality of through holes, as annotated and shown; 
an organic layer, 42 p. 4, disposed on the side of the first inorganic layer away from the flexible substrate, as shown, and contained in the plurality of through holes, as shown, i.e. the organic layer fills the through holes; and 
a second inorganic layer, 50 p. 6 and claim 5, disposed on a side of the spacer away from the flexible substrate, as shown.
Regarding claim 2 which depends upon claim 1, Zhai teaches the plurality of through holes are isolated from each other.
Claims 5, 7-10, 13, 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Zhai U.S. 2019/0326545 (Park).

    PNG
    media_image2.png
    728
    630
    media_image2.png
    Greyscale
Regarding claim 9 and referring to the discussion at claim 1, Zhai discloses a flexible display device, a flexible display panel, wherein the flexible display panel comprises: a flexible substrate; organic pixel units disposed in an array on a side of the flexible substrate; a first inorganic layer covering a side of the organic pixel units away from the flexible substrate; a spacer disposed on a side of the first inorganic layer away from the flexible substrate, wherein the spacer is provided with a plurality of through holes; an organic layer disposed on the side of the first inorganic layer away from the flexible substrate and contained in the plurality of through holes; and a second inorganic layer disposed on a side of the spacer away from the flexible substrate.
Zhai does not teach a housing wherein the flexible display panel is connected to the housing. 
Park is directed to improvements in displays.  Park teaches at Figures 1 and 2 a housing, 20 [0043], wherein the flexible display panel, 200 [0048], is connected to the housing.  At [0043], Park teaches that a CPU and battery may be inside the housing and that the apparatus of Figure 1 is useful as a mobile phone, tablet computer or electronic book.  An artisan would find it desirable to 
Accordingly it would have been obvious to a person for ordinary skill in the art at the time of Applicant’s invention to configure the device of claim 1 as a flexible display device, comprising: a housing and a flexible display panel, as taught by Park, wherein the flexible display panel is connected to the housing, as taught by Park, to configure the device of the mobile computing market thus improving the SAM for the device and because the combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.  KSR International Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007).
Regarding claims 5 and 13 which depend upon claims 1 and 9, Zhai does not explicitly teach a water-oxygen barrier layer disposed between the flexible substrate and the organic pixel units, wherein the organic pixel units comprise a thin film transistor and an organic light emitting diode electrically connected to each other, the thin film transistor is formed on the water-oxygen barrier layer, and the organic light emitting diode is disposed on the thin film transistor.
Referring to Figure 11A, Park teaches a display device comprising a water-oxygen barrier layer, 201 or 213 [0093-96], disposed between the flexible substrate, 211 or 215 [0092], and the organic pixel units, 220 [0094], wherein the organic pixel units comprise a thin film transistor, T1 [0094], and an organic light emitting diode, OLED [0094], electrically connected to each other, as shown, the thin film transistor is formed on the water-oxygen barrier layer, as shown, and the organic light emitting diode is disposed on the thin film transistor, as shown.

    PNG
    media_image3.png
    546
    632
    media_image3.png
    Greyscale
Taken as a whole the prior art is directed to displays for mobile applications. Park teaches that useful elements of a display are a diode and a transistor connected to the diode, presumably to provide power to generate light.  An artisan would find it desirable to configure a display that emits lights to improve customer satisfaction.
Accordingly, it would have been obvious to a person or ordinary skill in the art at the time of Applicant’s invention to configure the devices of claim 1 or 9 further comprising a water-oxygen barrier layer disposed between the flexible substrate and the organic pixel units, wherein the organic pixel units comprise a thin film transistor and an organic light emitting diode electrically connected to each other, the thin film transistor is formed on the water-oxygen barrier layer, and the organic light emitting diode is disposed on the thin film transistor, as taught by Park, to configure the device of a mobile phone customer as taught by Park and because the combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.  KSR International Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007).
claims 7 and 15 which depends upon claims 5 and 13, Zhai does not explicitly teach the thin film transistor comprises an active layer, an insulating layer, a gate electrode, an interlayer dielectric layer, a source electrode, a drain electrode, and a planarization layer, the active layer is formed on the water-oxygen barrier layer, the gate insulating layer covers the active layer, the gate electrode is formed on the gate insulating layer, the interlayer dielectric layer covers the gate electrode, the source electrode and the drain electrode are formed on the interlayer dielectric layer, the planarization layer covers the source electrode and the drain electrode, and the organic light emitting diode is disposed on a side of the planarization layer away from the flexible substrate and is electrically connected to the drain electrode passing through the planarization layer.
Park teaches at Figure 11A the thin film transistor comprises an active layer, A1 [0095], an insulating layer, 203 [0096], a gate electrode, G1 [0095], an interlayer dielectric layer, 205 [0096], a source electrode, S1 [0095], a drain electrode, D1 [0095], and a planarization layer, 209 [ 0096], the active layer is formed on the water-oxygen barrier layer, as shown, the gate insulating layer covers the active layer, as shown, the gate electrode is formed on the gate insulating layer, as shown, the interlayer dielectric layer covers the gate electrode, as shown, the source electrode and the drain electrode are formed on the interlayer dielectric layer, as shown, the planarization layer covers the source electrode and the drain electrode, as shown, and the organic light emitting diode is disposed on a side of the planarization layer away from the flexible substrate, as shown, and is electrically connected to the drain electrode passing through the planarization layer, as shown.

Accordingly it would have been obvious to a person of ordinary skill in the art at the time of Applicant’s invention to configure the devices of claim 5 and 13 wherein the thin film transistor comprises an active layer, an insulating layer, a gate electrode, an interlayer dielectric layer, a source electrode, a drain electrode, and a planarization layer, the active layer is formed on the water-oxygen barrier layer, the gate insulating layer covers the active layer, the gate electrode is formed on the gate insulating layer, the interlayer dielectric layer covers the gate electrode, the source electrode and the drain electrode are formed on the interlayer dielectric layer, the planarization layer covers the source electrode and the drain electrode, and the organic light emitting diode is disposed on a side of the planarization layer away from the flexible substrate and is electrically connected to the drain electrode passing through the planarization layer, as taught by Park, to configure an operational transistor integrated with a OLED element, as taught by Park, and because the combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.  KSR International Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007).
Regarding claims 8 and 16  which depend upon claims 5 and 13, Zhai does not explicitly teach the organic light emitting diode comprises a first electrode, a pixel defining layer, an organic light emitting layer, and a second electrode, the first electrode 
At Figure 11A, Park teaches the organic light emitting diode comprises a first electrode, 221 [0098], a pixel defining layer, 222 [0098], an organic light emitting layer, 223 [0098], and a second electrode, 225 [0096], the first electrode is formed on the thin film transistor, as shown, and is electrically connected to the thin film transistor, as shown, the pixel defining layer covers the first electrode, as shown, the organic light emitting layer is formed on the first electrode, as shown, and the second electrode is formed on the organic light emitting layer, as shown.
Taken as a whole the prior art is directed to OLED displays.  Park teaches that the diode connected to the transistor is a useful configuration to provide power to the device, presumably so that it will illuminate. An artisan would find it desirable to configure a diode that illuminated to improve customer satisfaction.
Accordingly it would have been obvious to a person of ordinary skill in the art a the time of Applicant’s invention to configure the devices of claim 5 and 15 wherein the organic light emitting diode comprises a first electrode, a pixel defining layer, an organic light emitting layer, and a second electrode, the first electrode is formed on the thin film transistor and is electrically connected to the thin film transistor, the pixel defining layer covers the first electrode, the organic light emitting layer is formed on the first electrode, and the second electrode is formed on the organic light emitting layer, as taught by Park, to improve the functionality of the device and because the combination of familiar KSR International Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007).
Regarding claim 10 which depends upon claim 9, Zhai teaches the plurality of through holes are isolated from each other.

    PNG
    media_image4.png
    316
    525
    media_image4.png
    Greyscale
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2021/006419 (Byun).

    PNG
    media_image5.png
    617
    695
    media_image5.png
    Greyscale
Regarding claim 17 and referring to annotated Figures 3 and 4, Byun discloses a manufacturing method of a flexible display panel, comprising following steps of: forming organic pixel units, 310/320/330 [0141-148], in an array, as shown in Figure 3, on a flexible substrate, 100 .
Allowable Subject Matter
Claims 3-4, 6, 11-12 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 3 the prior art does not teach the device of claim 1, wherein a material of the spacer is glass.
Regarding claim 4 the prior art does not teach the device of claim 1, wherein a cross-sectional shape of the through holes is circular, square, or regular hexagonal shaped.
Regarding claim 6 the prior art does not teach the device of claim 5, wherein the water-oxygen barrier layer comprises a main body portion and a plurality of spacer portions, the main body portion is disposed between the flexible substrate and the thin film transistor, and the plurality of spacer portions are disposed on the main body portion and pass through the thin film transistor and the organic light emitting diode to abut on the first inorganic layer.
Regarding claim 11 the prior art does not teach the device of claim 9, material of the spacer is glass.
Regarding claim 12 the prior art does not teach the device of claim 9, wherein a cross-sectional shape of the through holes is a circular, a square, or a regular hexagonal shaped.
Regarding claim 14 the prior art does not teach the device of claim 13, wherein the water-oxygen barrier layer comprises a main body portion and a plurality of spacer portions, the main body portion is disposed between the flexible substrate and the thin film transistor, and the plurality of spacer portions are disposed on the main body portion and pass through the thin film transistor and the organic light emitting diode to abut on the first inorganic layer.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is listed on the notice of references cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joe Schoenholtz whose telephone number is (571)270-5475. The examiner can normally be reached M-Thur 7 AM to 7 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ms. Yara Green can be reached on (571) 272-3035. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/J.E. Schoenholtz/Primary Examiner, Art Unit 2893